Citation Nr: 0628255	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-28 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.	Entitlement to service connection for gout in the left 
knee.

3.	Entitlement to a rating higher than 10 percent for 
hypertension.

4.	Entitlement to a rating higher than 10 percent for 
residuals of a left shoulder injury.

(The additional claims for higher ratings for traumatic 
arthritis in the left knee and for seborrheic dermatitis are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey, which denied claims for service connection for a low 
back disorder and gout in the left knee, and for ratings 
higher than 10 percent for hypertension and a left shoulder 
strain (as a residual of an injury).  

In his December 1999 correspondence, the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  This type of proceeding is also referred to as a 
"travel Board" hearing.  His hearing was initially 
scheduled for November 2004, but he cancelled it in advance 
of the hearing date.  More recently, another hearing was 
scheduled for January 2006, although he did not appear for 
it.  He has not explained or justified his absence, or 
requested to reschedule his hearing.  So the Board deems his 
hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

In the decision that follows, the Board will adjudicate the 
veteran's claim for service connection for a low back 
disorder.  Since, however, further development remains 
necessary with regard to his remaining claims, regrettably, 
they must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify him if 
further action is required on his part concerning 
these claims.

The Board also notes that, through his March 2005 
correspondence, the veteran raised the additional issue of 
his entitlement to service connection for a cardiovascular 
disorder, status-post placement of a stent, as secondary to 
his service-connected hypertension.  This additional claim, 
however, is not currently before the Board.  See 38 C.F.R. 
§ 20.200 (2005).  It has not been adjudicated by the RO in 
the first instance, much less denied and timely appealed, so 
it is referred to the RO for appropriate development and 
consideration.  The Board does not presently have 
jurisdiction to consider this additional claim.  
38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for service connection for a low back disorder.   
Moreover, all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.  

2.	The medical evidence does not establish the veteran 
currently has a low back disorder, including especially the 
results of his most recent VA examination when no disability 
of the low back was found.   

3.	But even were the Board to assume, for the sake of 
argument, that the veteran does have the current low back 
disability claimed, there still is no competent medical 
evidence linking this condition to his military service.  


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the foregoing requirements concerning the 
content of the VCAA notice provided, the veteran has received 
correspondence from the RO dated in February 2001 and July 
2004 that explained to him the significance of the VCAA  to 
the claim presently under consideration, and how it affected 
the evidentiary development of this issue on appeal.  These 
letters, particularly when evaluated along with the September 
1997 statement of the case (SOC), and several supplemental 
SOCs (SSOCs) issued to the veteran, effectively satisfied 
each of the requirements set forth in the Pelegrini II 
decision as to what will constitute satisfactory VCAA notice.  



Per the first element of the Pelegrini II analysis, both 
letters explained to the veteran the general legal 
requirements for establishing a valid claim for service 
connection for a disability claimed as having been directly 
incurred in service,       as in the present case.  And the 
September 1997 SOC explained in more detail   what evidence 
was still needed to support his claim, specifically, that 
which pertained to the unestablished element of medical 
nexus.  

Additionally, the February 2001 correspondence placed the 
veteran on notice as to whose responsibility -- VA's or the 
veteran himself, it was to obtain all evidence relevant to 
the eventual disposition of his appeal.  See 
Quartuccio v. Principi,                      16 Vet. App. 
183, 186-87 (2002).  In this respect, it informed the veteran 
that      VA would undertake reasonable efforts to help 
obtain further evidence such as medical records, employment 
records, and records from Federal agencies.   Enclosed with 
this letter were copies of VA Form 21-4142 (Authorization and 
Consent to Release of Information), upon which he could 
identify any sources of additional medical evidence which had 
not been obtained.  The subsequent         July 2004 letter 
also included substantially similar notice information, 
explaining that VA would obtain all pertinent federal records 
available, and further, requesting that he identify any 
relevant outstanding private treatment records that he wanted 
the RO to obtain on his behalf.  Hence, the second and third 
elements of the Pelegrini II analysis were also met based 
upon the issuance of these letters.  

The most recently issued July 2004 correspondence also 
included language requesting that the veteran provide the RO 
with any additional evidence in his possession that would 
help to support his claim, and therefore this correspondence 
satisfied the fourth and final "element" of VCAA notice.  
So based upon the    above information, these essential 
requirements of notice under the Pelegrini II decision were 
met.  See, too, 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).



Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the lumbar spine disability 
on appeal, this was nonprejudicial.  See Bernard v. Brown,                        
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against his claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Along with the aforementioned review of the content of the 
notice information provided, there is the significant 
consideration as to whether this notice was provided in a 
timely manner.  Here, both the February 2001 and July 2004       
notice letters that were provided to the veteran during the 
course of this appeal, were issued well after the April 1997 
rating decision on appeal -- which amongst     other things, 
denied his claim for service connection for a low back 
disorder.        On initial evaluation, the requirement of 
timely VCAA notice does not appear to have been satisfied, 
inasmuch as the process by which notice was provided did not 
comport with the sequence of events prescribed in Pelegrini 
II, i.e., issuance of notice prior to the rating decision on 
appeal.  But keep in mind the VCAA had not yet been enacted 
at the time of that rating decision.  So the RO could not 
have possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, because the 
VCAA did not yet even exist.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question,       VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 



Notwithstanding also the timing of the notice provided, the 
record reflects that the RO has taken sufficient measures to 
provide the veteran with comprehensive information concerning 
that evidence remaining which was required in order to 
substantiate his claim.  Following the issuance of the most 
recent July 2004 notice letter, the veteran had ample 
opportunity to respond with further evidence and/or 
information pertaining to his claim.  During this time 
period, he provided an  August 2004 private physician's 
report, and several personal statements.  This newly 
submitted evidence was also in addition to the extensive 
background of treatment records, from both VA and private 
medical providers, and numerous    VA examinations, which 
document the nature and extent of the claimed condition over 
a long-term basis since service.  He has also been provided 
the opportunity to attend a travel Board hearing on various 
instances since the date of issuance of the July 2004 letter, 
but as indicated, has either cancelled or was unable to 
report for those hearings that were scheduled on his behalf.  
For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The development actions conducted    on his behalf, 
have consisted of obtaining the veteran's 
service medical records (SMRs), his VA outpatient records 
over a period of more than two decades, and, where previously 
identified by the veteran, relevant records from private 
treatment providers.  The RO has also arranged for him to 
undergo numerous VA examinations in connection with the claim 
on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In support of his claim, the veteran has submitted treatment 
summaries from within approximately the past five years from                  
a physician at the Fort Dix VA outpatient clinic, evaluation 
reports from several private treatment providers, and various 
personal statements.  While he previously requested a travel 
Board hearing in connection with his appeal, the record shows 
that he has either cancelled or failed to report for those 
hearings scheduled on       his behalf.  
38 C.F.R. § 20.704(d).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, Regulations and Analysis

Service connection may be established for any current 
disability that is the result of a disease or an injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of               a chronic nature, such as 
arthritis, will be presumed to have been incurred              
in service if manifested to a compensable degree within one 
year after service. This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet 
App. 518, 519 (1996).  

In evaluating the evidence of record in this case, the Board 
has taken into consideration all relevant medical findings, 
consisting of those records of in-service treatment 
obtained, and the nature and extent of the treatment history 
post-service with respect to the disability claimed.  The 
competent evidence, however, does not provide objective 
support for the finding that the veteran has a current lower 
back disorder that is attributable to his military service, 
but rather, effectively weighs against his claim.  As 
explained below, the relevant theories of entitlement         
that warrant review in this instance are inclusive of the 
legal provisions under which a claimed disability may be 
presumed to be related to service (see 38 C.F.R. §§ 3.307, 
3.309) -- in addition on a direct basis, as causally related 
to military service.

The initial question that must be addressed pertaining to 
this claim, is that of the existence of the current 
disability claimed, and this prior to determining whether any 
low back disorder established is shown to have an origin in 
service.  In this respect, VA law provides that service 
connection may be granted only in those instances where it 
has been established the veteran has a current disability.          
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski,    3 Vet. App. 223,  225 (1992).  See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997).     

Those records of the veteran's treatment by a private 
osteopath, a Dr. E., during the mid-1990s, in this regard, 
show that a September 1996 treatment summary included the 
assessment of lower back pain, and there is also 
contemporaneous evidence of treatment for cervical strain 
(although apparently limited to the region of the upper back 
and neck).  Subsequently, a January 1997 VA examination of 
the spine indicated a diagnosis, in part, of chronic, 
recurrent lumbosacral strain with mild decreased range of 
motion.  But on a more recent March 2001 examination to 
clarify the extent of any lower back disorder, no such 
condition was found --  which raises the factual concern as 
to whether there is conclusive evidence of a present lumbar 
spine disability.  Additional VA outpatient records from the        
Fort Dix clinic from late-1999, up until October 2001, 
include periodic evaluations showing the presence of 
lumbosacral strain; it also significant that the same 
treating physician who noted these symptoms, Dr. S., provided 
treatment summaries on the veteran's behalf (dated in 
February and November 2000) that offered no mention of a back 
disorder.

While these findings are less than definitive as to the 
existence of a current low back disorder, because there is at 
least supporting evidence available in the veteran's VA 
outpatient records over the past few years, and for the sake 
of         due consideration of his claim on the merits, the 
Board will presume that a disability of this type is actually 
present.  This condition must still be shown through 
objective evidence to have a relationship to his military 
service, however, for the legal requirements for service 
connection to have been met.        

The relevant medical background from the veteran's service, 
as indicated through his SMRs, to a significant extent is 
absent of findings indicative of a lower back condition of an 
ongoing nature.  There is of record a March 1968 outpatient 
evaluation report noting that he reported experiencing low 
back pain, although there was no resulting diagnosis offered 
or apparent recurrence thereafter.  Without further 
information at least as to this one incident, there is no 
basis to conclude that instance was anything more than an 
isolated episode, without any residual identifiable effect.  

Subsequent in-service treatment records throughout mid- to 
late-1977 indicate the veteran repeatedly underwent 
evaluation for cervical strain, and for pain in his 
left scapular region, but do not refer to a lumbar spine 
condition.  The report of a January 1978 consultation shows 
he had experienced sudden onset of lower thoracic pain, with 
additional symptoms of chills and coughing.  He did not then 
appear to have tenderness in the lumbar area on examination.  
Another evaluation dated in May 1978 indicates he had a five-
day history of lower back pain without trauma, following the 
onset of a cold, and no previous history of low back pain.               
The diagnostic impression was lower back pain, secondary to a 
low-grade temperature.  And in March 1986, he was noted to 
have developed low back pain, but again with other symptoms 
to support an underlying diagnosis of influenza (i.e., the 
common flu).  These 1978 and 1986 treatment records do not 
show a separately identifiable low back disorder, since, by 
all objective accounts, the symptoms shown were clearly 
associated with flu-like manifestations.

The veteran's SMRs otherwise indicate that in 1973 he was 
first placed on a physical profile for a left knee disorder, 
with degenerative arthritis of the knee joint, and strain of 
the posterior cruciate ligament.  There is no indication of 
any similar treatment pertaining to a low back problem.  His 
May 1987 service separation examination was also absent for a 
low back condition.  Based upon the above,      the SMRs do 
not establish the occurrence of a specific lower back 
disorder during the time period that he served in the 
military.

Moreover, immediately following service, the evidence does 
not substantiate the veteran had any chronic condition 
associated with a lower back disability -- particularly, that 
of arthritis, which pursuant to the applicable laws and 
regulations may be presumed incurred in service under the 
appropriate circumstances.  On VA examination in September 
1987, shortly after discharge from service, in the context of 
a review of the musculoskeletal system, the veteran was noted 
to experience some discomfort in his back, although this was 
only on an occasional basis.  At that time, full range of 
motion of the lumbar spine was possible.  There was slight 
muscle spasm of the lumbar region noted, however, subsequent 
x-rays of the lumbosacral spine showed no signs of a syndrome 
or disease.  So there is no evidence of arthritis (or other 
condition attributable to a lumbar spine disorder) within 
one-year of separation of service -- and hence, no disability 
that may be presumed to have been incurred in service based 
upon a condition which had manifested to at least a 
compensable degree one-year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  



It follows there must be competent evidence of record of a 
direct relationship between a lower back disorder and the 
veteran's military service, to warrant granting service 
connection for the disability claimed.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  See also Watson v. Brown, 4 
Vet. App. 309, 314 (1993); 38 C.F.R. § 3.303(d).  As 
mentioned, though, there is no probative evidence indicating 
that a lower back condition began in service, or otherwise 
demonstrating the occurrence of one or more precipitating 
events or injuries for which it is plausible may have led to 
subsequent identifiable back problems.  Following discharge 
from service, there is a notable absence of a pattern of 
lower back symptomatology up until when first noted during 
the early- to mid-1990s -- inasmuch as VA general medical 
examinations conducted intermittently during this time frame 
(on three instances, between 1990 and 1995), each did not 
reflect the presence of a lumbar spine disorder.  Thus, even 
if there had been a conclusive sign of a low back disorder 
during service, continuity of symptomatology since then still 
has not been shown, another consideration in the assessment 
as to whether a present condition is service-related (for 
conditions that in and of themselves are not chronic in their 
occurrence).  See 38 C.F.R. § 3.303(b).  See, too, Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  But aside from 
this, there also is no competent medical opinion of record 
from any VA or private doctor attributing a present low back 
disorder to service.

So even when assuming, for the sake of argument, the 
existence of a current low back disorder, the record still 
does not present a well-supported factual foundation upon 
which to determine this disability has a reasonable 
likelihood of an association with the veteran's military 
service.  In the absence of evidence of the requisite element 
of causal nexus, there cannot be a valid claim for service 
connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.")



The Board has also taken into consideration the allegations 
of the veteran in adjudicating this claim; however, because 
he is a layman, he does not have the necessary medical 
training and expertise to give a probative opinion on the 
matters of either the diagnosis of a claimed disability or 
determination as to whether that condition is due to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492,  494 (1992).  For these reasons, the preponderance of 
the evidence is unfavorable as to the veteran's claim for 
service connection for a low back disorder.  So the benefit-
of-the-doubt doctrine does not apply, and his claim must be 
denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102. See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a low back disorder is 
denied.


REMAND

As mentioned, the VCAA was signed into law effective November 
9, 2000, and  this law prescribed several essential 
requirements regarding VA's duty to notify  and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  


In accordance with the VCAA, the RO has thus far issued 
February 2001 and July 2004 notice letters to the veteran 
addressing the claims remaining on appeal.  This has included 
an explanation of the additional evidence needed to support 
these claims -- and of the shared obligation between him and 
VA to obtain supporting evidence.  See Quartuccio, 16 Vet. 
App. at 186-87.  But he has not received notice of the degree 
of disability and effective date elements of the claims, 
consistent with the recent holding in Dingess/Hartman as 
referenced above.  So he should be provided an additional 
notice letter that includes a discussion of these specific 
elements.  

Additionally, the RO should also take direct action to 
supplement the record,     prior to issuance of a decision on 
these matters.  Pertaining to the claim for    service 
connection for gout of the left knee, the veteran's medical 
history over the previous several years indicates that he 
developed a gout condition after service, initially diagnosed 
in July 1996 by a private osteopath, and later shown in a 
2001 report of hospitalization for crystal induced 
arthritis/gout.  And during the period in which he served, 
there is an extensive record of treatment for a left knee 
condition, with reports beginning in March 1969 that document 
left knee pain, along with limitation of motion and laxity.  
A February 1971 entry in his SMRs reveals an assessment of 
internal derangement of the left knee.  Throughout most of 
his active service, as first documented in 1973, he remained 
on a physical profile with regard to disability of the lower 
extremities, for degenerative arthritis of the left knee, 
and one or more other conditions, diagnosed at times as 
either avulsion of the tibial attachment of the posterior 
cruciate ligament or posterior lateral knee instability.  
When taking into consideration this medical history, in a 
January 1988 decision   the RO awarded service connection for 
left knee degenerative arthritis,                 and it 
remains to be established whether the veteran's gout 
condition of the left knee also may be deemed service 
connected.  

Notwithstanding that gout of the left knee, in and of itself, 
was not diagnosed          in service, there must still be an 
informed medical evaluation as to whether the pattern of knee 
symptomatology in service -- eventually leading to the 
current service-connected left knee arthritis, also caused or 
substantially contributed to left knee gout.  So the veteran 
should undergo re-examination of his left knee to determine 
whether his gout is etiologically related to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

Further examination is also warranted with respect to the 
claims for higher ratings for the already service-connected 
disabilities of hypertension and residuals of a        left 
shoulder injury.  The veteran most recently underwent 
examination for these disabilities in March 2001, more than 
5 years ago.  So another examination is essential to provide 
more contemporaneous findings to accurately evaluate each of 
these conditions.  See Young v. Gober, 17 Vet. App. 460 
(2000); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for gout in the       left 
knee, and higher ratings for 
hypertension,          and residuals of 
a left shoulder injury, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional correspondence, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date, 
as recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the     Philadelphia VA 
Medical Center (VAMC) since    May 
2002; and from medical facilities 
affiliated with the New Jersey Health 
Care System (HCS) since September 2001.  
Then associate all records obtained 
with his claims file.  

3.	Schedule the veteran for appropriate 
VA medical examinations concerning his 
claims for service connection for gout 
in the left knee,        and for higher 
ratings for hypertension, and     
residuals of a left shoulder injury.    

With respect to the orthopedic 
examiner, it is requested that this 
physician confirm whether the veteran 
currently has gout in the left knee.  
If the veteran is diagnosed with this 
condition, the examiner should then 
offer an opinion as to whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) that it is etiologically 
related to his military service.   In 
making this determination, the 
designated examiner should take into 
consideration the veteran's pattern of 
left knee symptomatology during the 
course of military service. 

Additionally, the orthopedic examiner 
should provide all medical findings 
that are required in order to determine 
the level of impairment due to           
service-connected residuals of a left 
shoulder injury.  In particular, all 
necessary testing should be done  with 
regard to the veteran's left shoulder 
disability,          to include 
specifically range of motion studies 
(measured in degrees, with normal range 
of motion specified).  The examiner 
must also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
This includes instances when these 
symptoms "flare-up" or when the joint 
under evaluation is used repeatedly 
over a period of time.  And this 
determination also should be portrayed, 
if feasible,    in terms of the degree 
of additional range of motion loss due 
to these factors.

With regard to the veteran's service-
connected hypertension, the 
cardiovascular examiner should obtain 
all clinical findings necessary to 
evaluate      this condition, in 
accordance with the applicable rating 
criteria at 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  All tests and 
studies deemed necessary by the 
examiner should be performed.  The 
examiner's report should provide a 
discussion of all current complaints, 
clinical findings and diagnoses 
referable to the hypertension.

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered  so VA has sufficient 
information to adjudicate the pending 
claims.


Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claims for service connection for gout 
in the left knee and for higher ratings 
for hypertension and residuals of a 
left shoulder injury in light of the 
additional evidence obtained.  In 
readjudicating the claim for a higher 
rating for hypertension, the RO (AMC) 
should indicate its consideration of 
the revision to the criteria for this 
condition while the appeal was pending, 
at 38 C.F.R. § 4.104, Diagnostic Code 
7101, effective January 12, 1998.  If 
the claims are not granted to the 
veteran's satisfaction, send him and 
his representative an SSOC and give 
them time to respond to it before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


